DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-4, and 7-20 are pending.
Applicants have canceled claims 2, 5, and 6.
Claims 12 and 20 remain withdrawn from examination as previously indicated, as the applicants elected claims 1-10 and 13-19 for examination without traverse on 7/12/2021.
Applicants have amended the claims resolving the 112 issues that were previously raised.  As such, the rejection of the claims based upon 35 USC 112(b), or 35 USC 112 (pre-AIA ), second paragraph, are now withdrawn.
A telephone call and voice message was made to George McGuire on 12/21/2021, in regards to the claims 12 and 20.  After further review of claims, it is noted that there are additional issues in regards to the claim dependencies as seen below.

Claim Objections
Claims 3-4, 7-8, and 13-16 are objected to because of the following informalities:  The claims are dependent upon canceled claims (see canceled claims 2 and 6).  Appropriate correction is required.


Allowable Subject Matter
Claims 1, 3-4, 7-11, and 13-19 are allowed.  It is under the presumption that the dependent claims 3-4, 7-8, and 13-16 are dependent upon claim 1 rather than the now canceled claims 2 and 6.

The following is an examiner’s statement of reasons for allowance: 
As previously stated: The prior art of record fails to teach the additional features of claim 6 in the preparation method of the CdSe/CdS quantum rod solution. The closest prior art includes Hasegawa that does not teach the particular feature. Further, Smith (US 2016/0200974) teaches of the formation of quantum dots that includes Se powder and S powder being used in the preparation, see [0107] and [0120], in the formation of the solution and further teachings of forming the CdSe quantum dots, however, Smith does not teach of CdSe/CdS quantum rod solution. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744